Citation Nr: 1040290	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral knee 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for eye disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for stress fracture, 
left tibia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 
1990.

This matter comes to the Board of Veterans' Appeals (Board) from 
January and May 2006 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

A January 2006 rating decision denied entitlement to service 
connection for low back disability, and determined that new and 
material evidence had not been received to reopen the claims of 
entitlement to service connection for bilateral knee disability, 
eye disability, and stress fracture, left tibia.  A notice of 
disagreement was received in March 2006 with regard to the eye 
disability and left tibia issues.  The May 2006 rating decision 
reopened the bilateral knee, eye disability, and left tibia 
claims but denied on the merits, and continued the denial of 
service connection for low back disability.  A notice of 
disagreement was received in September 2006 with regard to the 
low back and bilateral knee claims.  A statement of the case was 
issued in December 2006 and a substantive appeal was received in 
January 2007.

The issues of entitlement to service connection for low back 
disability and eye disability, on the merits, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any further action is required on 
her part.





FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
entitlement to service connection for scoliosis, eye disability, 
bilateral knee disability, and stress fracture, left tibia; the 
Veteran filed a notice of disagreement in January 2003 and a 
statement of the case was issued in February 2004 but she did not 
file a substantive appeal.  

2.  In October 2004, the Veteran filed a request to reopen her 
claims of service connection for low back disability, eye 
disability, bilateral knee disability, and stress fracture, left 
tibia.

3.  Additional evidence received since the RO's prior decision is 
new to the record, relates to unestablished facts necessary to 
substantiate the merits of the claims of service connection, and 
raises a reasonable possibility of substantiating the claims.  

4.  Degenerative joint disease of the knees had its onset in 
service.  

5.  Stress fracture, left tibia had its onset in service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied entitlement 
to service connection for scoliosis, eye disability, bilateral 
knee disability, and stress fracture, left tibia is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
September 2002 RO denial, and the claim of service connection for 
low back disability, eye disability, bilateral knee disability, 
and stress fracture, left tibia are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Degenerative joint disease of the knees, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  Residuals, stress fracture, left tibia was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that new and 
material evidence has been received to reopen the claims of 
service connection, and the finding that service connection is 
warranted for bilateral knee disability and stress fracture 
residuals, left tibia, no further discussion of VCAA is necessary 
with regard to whether VA complied with the notice and assistance 
provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The agency of original jurisdiction will take such actions in the 
course of implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if she 
wishes to appeal from those downstream determinations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
regard to the merits of the low back and eye disability claims, 
the matter of VCAA compliance will be addressed in a future 
merits decision after action is undertaken as directed in the 
remand section of this decision.  

New and Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that an 
entirely new claim was received, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity 
to present evidence and argument in support of her appeal.  There 
is no indication that the Board's present review of the claim 
will result in any prejudice to her.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen her claims was received in 
October 2004, and the regulation applicable to her appeal 
provides that new and material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In a September 2002 rating decision, the RO denied entitlement to 
service connection for scoliosis, eye disability, bilateral knee 
disability, and stress fracture, left tibia on the basis that no 
current disabilities were shown.  In January 2003, the Veteran 
filed a notice of disagreement and a statement of the case was 
issued in February 2004; however, the Veteran did not file a 
substantive appeal.  Thus, the September 2002 rating decision is 
final.  38 U.S.C.A. § 7105(c).

In October 2004, the Veteran filed a claim to reopen.  In support 
of her eye disability claim, she submitted private medical 
records from the 1990's and 2002 and 2004 which reflect a 
diagnosis of glaucoma suspect and other opthmalogic findings.  
She underwent a VA ophthalmology examination in April 2006 and 
decreased visual acuity was detected with unknown etiology.  With 
regard to the knees, the Veteran underwent an April 2006 VA 
examination which reflects a diagnosis of bilateral retropatellar 
pain syndrome.  An April 2006 VA examination report pertaining to 
the low back reflects diagnoses of bilateral lumbar paravertebral 
muscle spasm and scoliosis of the lumbar and thoracic spine.  An 
April 2006 VA bones examination reflects a diagnosis of healed 
distal third left tibial stress fracture, with minimal cortical 
thickening radiographically.  As the evidence of record now 
reflects diagnoses pertaining to her claimed disabilities, the 
Board finds that such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claims, specifically 
current disabilities.  Thus, the claims of service connection are 
reopened.  38 U.S.C.A. § 5108.  

With regard to the low back and eye disability claims, the 
Board's decision is strictly limited to the reopening of the 
claims and does not address the merits of the underlying service 
connection claims.  With regard to the claims of service 
connection for bilateral knee disability and residuals of a 
stress fracture of the left tibia, the Board finds that the 
veteran would not be prejudiced by its review of the merits at 
this time (since it is granting the claims).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).




Service connection

The issues before the Board involve claims of entitlement to 
service connection for bilateral knee disability and residuals 
stress fracture, left tibia.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral knee disability

In April 2006, the Veteran underwent a VA examination and the 
examiner conducted a review of the claims folder, summarizing her 
in-service medical history.  In July 1978, the Veteran reported 
falling during a physical training test and injured both knees.  
There was a small knot due to muscle trauma of the right knee.  
The left knee was hot to touch with swelling and edema.  
Assessment was trauma.  Treatment was with ACE wraps and no 
running, marching, excessive standing for three days.  Three days 
later, a clinic note reflects that her knees were still swollen 
and aspirin was administered.  A week after the initial incident, 
her right knee was still slightly swollen and the diagnosis was 
possible muscle strain, and contusion left knee.  An x-ray 
examination ruled out a fracture.  In September 1989, she 
complained of knee pain.  In July 1990, she complained of left 
knee pain.  Assessment was retropatellar pain syndrome.  In 
September 1990, she complained of fluid retention and left knee 
pain for the prior two months.  Diagnosis was mechanical knee 
pain.  The VA examiner conducted a physical examination and an x-
ray examination had been recently conducted.  The examiner 
diagnosed bilateral retropatellar pain syndrome in the military 
progressing to bilateral degenerative joint disease of the knees 
at the medial compartments and patellofemoral joints.  

In light of the VA medical opinion which reflects that the 
Veteran's bilateral knee complaints and diagnoses progressed to 
current degenerative joint disease, the Board concludes that 
service connection is warranted for such disability.  

Residuals stress fracture, left tibia

In April 2006, the Veteran underwent a VA examination and the 
examiner conducted a review of the claims folder, summarizing her 
in-service medical history.  An April 1989 orthopedic clinic note 
reflects that the Veteran had developed pain in the distal left 
leg three days prior with physical therapy.  X-ray revealed 
possible bulging of the cortex of the tibia over the area of 
swelling.  Diagnosis was probable early stress fracture.  
Approximately two weeks later, she reported left lower tibia pain 
due to possible stress fracture and also complained of water 
retention which had been treated with hydrochlorothiazide in the 
past.  She had pain over the distal third of the left tibia with 
tenderness to percussion.  Diagnosis was probably stress fracture 
of the tibia.  A June 1989 clinic note reflects complaints of 
pain in left leg and an impression of stress fracture.  On 
follow-up examination in August 1989, x-ray examination revealed 
healing stress fracture.  The impression was stress fracture 
healing.  In October 1989, she was placed on physical profile for 
stress fracture left tibia restricting her from running or 
jumping exercise.  She underwent follow-up treatment in January 
1989 and the impression was that the stress fracture was healing.  
She was placed on T3 profile and was told to run at her own pace.  
A May 1990 clinical record reflects complaints of left heel pain 
on weightbearing for one year.  X-rays revealed resolving stress 
fracture distal one third of the left tibia.  She was placed on 
TL-2A profile for 30 days.  A May 1990 x-ray examination 
described periosteal thickening and sclerosis of the distal left 
tibia with no cortical destruction.  A June 1990 x-ray 
examination report revealed cortical thickening of distal third 
of the tibia and possible stress.  Upon physical examination, 
there were minimal findings pertaining to the left tibia.  Left 
knee tibia and fibula x-ray revealed degenerative arthritis of 
the medial compartments of the knees but on CPRS imaging some 
healed appearing cortical thickening of the circumference of the 
junction of the mid and distal left tibia.  The examiner 
diagnosed healed distal third left tibial stress fracture, with 
minimal rendered cortical thickening radigraphically.  

While VA examination reflects that the Veteran has a healed 
distal third left tibial stress fracture and there are minimal 
objective findings on physical examination, an x-ray examination 
did detect minimal rendered cortical thickening.  The fact that 
current residuals are minimal, while affecting the evaluation 
assigned, should not be determinative of a basic grant of service 
connection.  Based on such objective findings, to include current 
findings consistent with x-ray findings detected during service, 
the Board has determined that service connection is warranted for 
residuals stress fracture, left tibia.  


ORDER

New and material evidence having been submitted, the claims of 
entitlement to service connection for low back disability and eye 
disability are reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.

New and material evidence having been submitted, the claims of 
entitlement to service connection for bilateral knee disability 
and stress fracture, left tibia are reopened.  

Entitlement to service connection for bilateral degenerative 
joint disease of the knees is granted.

Entitlement to service connection for residuals, stress fracture, 
left tibia, is granted.

REMAND

Low back disability

In October 2007, the Veteran submitted a statement indicating 
that he had sought treatment for scoliosis at the Tallahassee, 
Florida VA Medical Center (VAMC).  Such VA treatment records must 
be associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In April 2005, the Veteran underwent a VA examination; there is 
no indication that the examiner reviewed the claims folder.  The 
Veteran denied an injury to the back during service, but reported 
that she developed pain in her back over time.  Upon physical 
examination, the examiner stated that the Veteran's condition was 
consistent with a back pain of a musculoskeletal etiology.  There 
was no evidence of radiculopathy or lumbar stenosis by history or 
physical examination.  Her back problems appeared to be minimally 
disabling.  There was no evidence in the medical record or by 
history of an association between her service years and her back 
pain.  Therefore, the examiner opined that it is less likely as 
not that her back problem is a result of her service treatment.

In April 2006, the Veteran underwent another VA examination; the 
examiner noted review of the claims folder and summarized the 
service treatment records.  The examiner acknowledged a February 
1988 clinical record which reflected that the Veteran complained 
of a low back ache for one and a half months.  There was 
tenderness over the lumbar paraspinous muscle.  Diagnosis was 
lumbosacral strain.  Service treatment records were otherwise 
negative for back complaints or diagnoses.  Upon physical and x-
ray examination, the examiner diagnosed bilateral lumbar 
paravertebral muscle spasm; reported costovertebral angle pain 
without evidence of physiologic abnormality; and scoliosis of the 
thoracic and lumbar spine, a congenital condition probably missed 
on enlistment examination, as likely as not worsened by her 
military experience.  The examiner stated that as there was no 
separation examination, her having worsening of the scoliosis 
during the military experience cannot be ruled out.

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction 
between congenital and acquired defects.  Service connection for 
congenital or developmental defect is precluded by 38 C.F.R. 
§ 3.303(c), 4.9.  VA's Office of the General Counsel has 
distinguished between congenital or developmental defects, for 
which service connection is precluded by regulation, and 
congenital or hereditary disease, for which service connection 
may be grated, if initially manifested in or aggravated by 
service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); 
O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or conditions 
that are more or less stationary in nature."  O.G.C. Prec. Op. 
82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or 
development defects may be service-connected where a superimposed 
disability occurs during, or as a result of, active service.  
VAOPGCPREC 82-90.  

Thus, it is clear that the incorrect standard was used in 
assessing the etiology of the Veteran's scoliosis.  A VA 
examination is necessary to determine whether the Veteran's 
congenital scoliosis was subject to a superimposed injury during 
her period of service, and whether she has a separate and 
distinct low back disability that is etiologically due to 
service.

Eye disability

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. 
App. 439 (1992).

The Veteran asserts that she incurred an eye disability as a 
result of a fall in service.  

Service treatment records reflect that in August 1985, the 
Veteran sought treatment for an eye infection.  The diagnosis was 
suspect blepharitis.  Two days later, she sought follow-up 
treatment, and the diagnosis was resolving blepharitis.

The Veteran has submitted post-service private medical records 
from the 1990's, 2002, and 2004 which reflects diagnoses of 
suspect glaucoma with ocular hypertension.

In April 2006, the Veteran underwent a VA ophthalmology 
examination.  The examiner commented that her last eye 
examination was in March 2006.  It is not clear whether the 
Veteran underwent private or VA treatment in March 2006, thus the 
Veteran must be contacted to identify the March 2006 examiner, 
and any other medical providers, and such records should be 
requested.  

The VA examiner's impression was decreased visual acuity in the 
left eye greater than the right eye of unknown etiology.  The 
examiner did not know why the Veteran's visual acuity was 
decreasing and could not resolve the issue without resorting to 
mere speculation.  There is no indication that the VA examiner 
reviewed the claims folder, nor did the examiner adequately 
address whether the Veteran has an eye disability, separate and 
distinct from decreased visual acuity or whether any refractory 
error of the eyes was subjected to a superimposed disease or 
injury during service.  Thus, the Veteran should be afforded 
another VA examination to assess whether she has a disability of 
the eye that is etiologically related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify 
all medical treatment providers pertaining to the eyes 
and back.  Upon obtaining any appropriate releases, 
request the Veteran's treatment records from any 
identified medical providers.  If such efforts prove 
unsuccessful, documentation to that effect should be 
added to the claims folder.

2.  Obtain the entirety of the Veteran's 
treatment records from the Tallahassee VAMC.  If 
such efforts prove unsuccessful, 


documentation to that effect should be added to 
the claims folder.

3.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and etiology of 
the claimed low back disability.  It is imperative 
that the claims folder, to include all service 
treatment records, be reviewed in conjunction with the 
examination.  Any medically indicated special tests 
should be accomplished, and all special test and 
clinical findings should be clearly reported.  After 
reviewing the claims file and examining the Veteran, 
the examiner should offer an opinion as to the 
following:

For any acquired disability of the eyes currently 
exhibited, is there a 50 percent probability or 
greater that it had its clinical onset in service 
or is otherwise related to the Veteran's period of 
active duty.  All opinions and conclusions 
expressed must be supported by a complete rationale 
in a report.

4.  The Veteran should be scheduled for a VA 
ophthalmology examination to ascertain the nature and 
etiology of the claimed eye disability.  It is 
imperative that the claims folder, to include all 
service treatment records, be reviewed in conjunction 
with the examination.  Any medically indicated special 
tests should be accomplished, and all special test and 
clinical findings should be clearly reported.  After 
reviewing the claims file and examining the Veteran, 
the examiner should offer an opinion as to the 
following:

(a)  Is the Veteran's disability of the eyes, to 
include refractory error, an acquired disability, 
or a developmental defect, as set forth in 38 
C.F.R. § 4.9?

(b)  If the examiner determines that the Veteran 
has a developmental defect of the eyes, to include 
refractory error, was such development defect 
subject to a superimposed chronic disease or injury 
(as opposed to an acute increase in pain) during 
her period of active service?

c)  If the examiner determines that the Veteran has 
a current acquired disability of the eye, is such 
disability causally related to service?  

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.

5.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
service connection claims, to include readjudicating 
the claims of entitlement to service connection for 
back disability and eye disability under 38 C.F.R. 
§ 4.9.  If any of the benefits sought are not granted, 
the Veteran should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case should 
be returned to the Board for appellate review.

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655.  The Veteran and her representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


